Citation Nr: 1208968	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  06-00 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for residuals of back injury with sciatica and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

When this case was before the Board in March 2010, it was decided in part and remanded in part.  While the case was in remand status, the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was resolved by an October 2011 rating decision granting service connection for PTSD.  

The case has been returned to the Board for action on the claim to reopen a claim for service connection for residuals of a back injury with sciatica.


FINDINGS OF FACT

1.  Service connection for residuals of back injury with sciatic was denied in an unappealed rating decision issued in June 1996.

2.  The evidence received since the June 1996 decision is cumulative or redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and is not sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a claim for service connection for residuals of back injury with sciatica.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, VA must also request that the Veteran provide any evidence in the claimant's possession that pertains to the claim.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that VA provided the Veteran an initial VCAA notice letter in June 2004, prior to issuance of the November 2004 rating decision on appeal.  This notice informed the Veteran of the basis for the prior denial and the respective duties of VA and the Veteran in obtaining evidence.  This letter did not include notice of the disability rating and effective date elements of his claim.  However, VA provided this notice in a separate letter dated in March 2006.  The Board notes that following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in October 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  All relevant medical records have been obtained and associated with the record.  The Board previously reviewed the record, determined that the VA's duty to assist required further efforts to obtain Social Security Administration (SSA) records.  SSA has indicated that all records were destroyed.  VA notified the Veteran that efforts to obtain such records were unsuccessful as the records were destroyed.  The Veteran submitted copies of records he had in his possession that had been associated with his SSA disability claim, which have been associated with the claims files.  The Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claim to reopen, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board will address the merits of the claim.

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).



Analysis

In a June 1996 rating decision, the RO denied service connection for residuals of low back injury with sciatica because service treatment records showed no back injury or complaints in service, and because the evidence showed no nexus between the current back disorder and the Veteran's period of service.

The RO notified the Veteran of this decision and his right to appeal.  No appeal was filed and the decision became final.

The evidence of record at the time of the June 1996 decision included service treatment records, the Veteran's original VA compensation claim (VA Form 21-526), Veteran's statement dated in April 1996, and private treatment records dated from January 1972 to February 1979 and from October 1987 to March 1996.

Service treatment records document no evidence of a back injury or disorder.  Report of separation examination dated in June 1971 reflects normal clinical evaluation of the spine, other muscuoloskeletal, lower extremities, and neurologic systems.

On VA Form 21-526 received in May 2004, the Veteran reported that he injured his back in late summer or early fall of 1968.  The Veteran stated in April 1996 that sciatica was secondary to service connected back condition.

Private treatment notes reflect that the Veteran presented in April 1972 with complaint of left-side sciatica of 2-weeks' duration.  By history, he had this once in service, which "went away by itself."  He denied history of trauma.  The diagnosis was simple sciatica and he was advised to take Darvon.  In January 1974, the Veteran presented with right-side sciatic pain.  In January 1975, "typical sciatica on the right leg" was noted and, in July 1975, the Veteran complained of lower back pain with sciatica with strenuous activity.  In October 1987, the Veteran presented with complaints of acute back pain after playing ping-pong, diagnosed as lumbosacral back strain.  In July 1988, the impression was, "Possibility of degenerative disc disease at L4-5 is raised.  Possible muscle spasm."  The Veteran had continuing back complaints in 1988 and 1989, diagnosed as strain and treated with physical therapy.  In June 1992, the Veteran presented with complaint of acute low back pain.  By history, he had problems in the past but the back had not really bothered him until recently after planting a garden.  Acute musculoskeletal pain was assessed.  In February 1996, the Veteran presented with complaint that he "felt his back pop out."  He was advised to lose weight.  The assessment was L5-S1 radiculopathy in March 1996.

Evidentiary submissions received since the June 1996 prior final decision include duplicate copies of private treatment records, duplicate copies of service treatment records, service personnel records, private psychiatric treatment records, the Veteran's statements, letters from private physicians, private treatment records dated since 2000, statements of the Veteran's wife, copies of records associated with the Veteran's SSA claim, and various records submitted in connection with the Veteran's claims other than the back.

In a May 2004 statement, the Veteran reported that he injured his back when carrying heavy cases of paper up a ladder while stationed in San Diego.  He reported experiencing extreme pain and presenting to sick bay.  In a statement received in August 2005, the Veteran's wife reiterated his history of back injury in service and flare-ups of this injury in subsequent years.  In an August 2005 statement, the Veteran disputed the service treatment records notation for shoulder injury and stated that the actual injury was to his low back.

Private treatment records dated since 2000 show ongoing treatment for low back disorder.  These records show complaints of low back pain radiating to both legs, diagnosed as multilevel disc bulges and lumbar spinal stenosis.

SSA records from the Veteran include a letter dated in October 1999 showing that SSA found him totally disabled and duplicate copies of private treatment records showing back treatment.

Having carefully reviewed the evidence of record, the Board finds that new and material has not been submitted to reopen the claim for service connection for residuals of a back injury with sciatica.  At the time of the last denial, there was evidence of a current back disorder, but no evidence of nexus between any current disorder and service.  The Veteran argues that he had a back injury in service and his post service treatment establishes the existence of an in-service injury; he also argues that the service treatment records incorrectly show treatment for shoulder injury rather than back injury.  At the time of the prior decision, the RO rejected the report of in-service back injury and found that the evidence showed no incurrence of back injury in service or nexus of any current disorder to service.  The recent evidentiary submissions do not tend to cure any prior evidentiary defect and, to the extent that they show ongoing treatment for low back disorder, are cumulative or redundant of previously considered evidence.  The recent evidentiary submissions do not tend to show a relationship between any current disorder of the low back and service.  Although the Veteran essentially argues that he has had continuity of symptomatology since service, his current statements are cumulative of those previously submitted.

To the extent that the Veteran and his wife assert that back disability with sciatica is related to service, this is cumulative.  Similarly, private treatment records showing the existence of a post service disability is cumulative as this had been previously established.  This evidence is not new and material.

Evidence that tends to confirm a previously established fact is cumulative.  As noted by the Federal Circuit, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).
Therefore, absent new and material evidence, the petition to reopen must be denied.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  


							(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence not having been received, reopening of the claim for service connection for residuals of low back injury with sciatica is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


